NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-50087

                Plaintiff-Appellee,             D.C. No. 3:10-cr-01579-JM

 v.
                                                MEMORANDUM*
ELIAS CABALLERO-GONZALEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Southern District of California
                    Jeffrey T. Miller, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Elias Caballero-Gonzalez appeals from the district court’s judgment and

challenges the 10-month sentence imposed upon revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Caballero-Gonzalez contends that the district court procedurally erred by


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failing to respond to his sentencing arguments and explain the sentence adequately.

We review for plain error, see United States v. Valencia-Barragan, 608 F.3d 1103,

1108 (9th Cir. 2010), and conclude that there is none. The record reflects that the

district court considered Caballero-Gonzalez’s arguments and sufficiently

explained its reasons for imposing the sentence. See United States v. Carty, 520
F.3d 984, 992-93 (9th Cir. 2008) (en banc). Furthermore, the record belies

Caballero-Gonzalez’s contention that the district court impermissibly imposed the

custodial sentence in order to promote his rehabilitation in violation of Tapia v.

United States, 564 U.S. 319 (2011). Rather, the record reflects that the district

court granted Caballero-Gonzalez’s request to complete residential drug treatment

upon his release from custody, and invited probation to seek a sentence

modification if it appeared that Caballero-Gonzalez’s admission to the facility

would be delayed.

      Caballero-Gonzalez next contends that the sentence is substantively

unreasonable. The significantly below-Guidelines sentence is substantively

reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of

the circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.

                                          2                                    17-50087